Title: Samuel H. Smith to Thomas Jefferson, 14 October 1814
From: Smith, Samuel Harrison
To: Jefferson, Thomas


          Dear Sir  Washington Oct. 14. 1814
          I had this day the pleasure of receiving Your favor of the 11th Inst. with the Alphabetical Index of Authors Names &c.
          As You will have seen by the Newspapers the Library Come of the Senate reported with great promptness a resolution to authorise them to contract for the library, and in terms worthy of the object, wch the Senate with as promptly adopted.
          A similar recommendation having subsequently gone to the House from their committee was discussed on Tuesday. I understand, from the indication of sentiment, furnished by this discission, as well as from conversation with a number of members, that a decided majority are in favor of the offer; the opposition made was from the federal side of the House, and was rather incidental than direct. I entertain scarcely a doubt of the eventual adoption of the resolution, and that, probably, within a few days. You are, however perfectly acquainted with the mode of transacting business in a large deliberate-body, and know how difficult it is to make any accurate calculation of the period within wch any pending measure will be drawn to a close. Should a determination take place I will not fail to advise You of it without delay, directing to Monticello, until otherwise desired.
          Be pleased to give our best remembrances to Mr & Mrs Randolph with the other members of Your family, and accept my assurances of high and unequivocal respect & regard.
          Sa H  Smith
        